OPINION — AG — **** PUBLIC TRUST — TURNPIKE AUTHORITY — HALTING BUILDING OF TOLL EXPRESSWAYS **** HOUSE BILL NO. 1388, PERMITTING THE CONSTRUCTION OF TOLL EXPRESSWAYS BY PUBLIC TRUSTS, IS INEFFECTIVE, INVALID AND UNCONSTITUTIONAL INSOFAR AS IT AFFECTS THE OUTSTANDING BONDS ISSUED BY THE OKLAHOMA TURNPIKE AUTHORITY AND NO TOLL EXPRESSWAY CAN BE CONSTRUCTED UNDER THE PUBLIC TRUST UNTIL SUCH TIME AS THE BONDS HERETOFORE ISSUED BY SUCH AUTHORITY ARE FULL PAID. CITE: 69 O.S. 1961 651 [69-651], 60 O.S. 1951 176-180 [60-176] — [60-180], 69 O.S. 1961 686 [69-686], ARTICLE II, SECTION 7, ARTICLE II, SECTION 15, 60 O.S. 1961 176 [60-176] (W. J. MONROE)